Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2019

                                       No. 04-18-00525-CR

                                 Braulio TIRADO-MORALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6201
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
        Appellant’s brief in these companion cases was originally due to be filed on January 11,
2019. After neither the brief nor a motion for extension of time to file the brief was filed, we
notified appellant’s counsel via letter that the brief was late and requested a response by no later
than January 28, 2019. Because appellant did not respond to our letter or file a brief or motion
for extension of time to file the brief, we ordered appellant’s counsel to file a response stating a
reasonable explanation for failing to timely file the brief and demonstrating the steps being taken
to remedy the deficiency. In response to our order, appellant filed in both causes a motion for
extension of time to file appellant’s brief, requesting an additional forty-five days to file the
brief. We granted the motion, ordered that appellant’s brief be filed no later than February 25,
2019, and advised appellant that further requests for extension of time will be disfavored. As of
the date of this order, appellant has not filed the brief.

         Appellant’s attorney is ORDERED to respond to this court in writing within ten days of
the date of this order. The response should state a reasonable explanation for failing to timely file
the brief and demonstrate the steps being taken to remedy the deficiency. If appellant’s attorney
fails to file an adequate response within ten days, this appeal will be abated to the trial court for
an abandonment hearing, and the trial court will be asked to consider whether sanctions are
appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court